From a conviction in the county court of Stephens county on a charge of transporting whisky, the plaintiff in error has appealed. The state has filed a motion to dismiss the appeal, for the reason that it was not lodged in this court within 120 days.
An examination of the record discloses that the motion for a new trial was overruled and judgment and sentence entered on the 10th day of December, 1923, and that the appeal was filed on the 9th day of April, 1924, or a period of 121 days. The longest time in which an appeal from a conviction for a misdemeanor may be lodged in this court is 120 days. Section 2808, Comp. Stat. 1921. This appeal not having been lodged within 120 days, this court did not acquire jurisdiction, and the motion of the state must be sustained. Farmer v. State, 5 Okla. Cr. 151, 114 P. 753; Cook v. State, 5 Okla. Cr. 678, 114 P. 1129; Jones v. State,4 Okla. Cr. 660, 112 P. 760; Scott v. State, 4 Okla. Cr. 657, *Page 379 112 P. 763; Place v. State, 28 Okla. Cr. 149, 229 P. 651; Fuhr v. State, 31 Okla. Cr. 409, 239 P. 679.
The appeal is dismissed.
BESSEY, P.J., and DOYLE, J., concur.